Jenks, J. (dissenting):
1 dissent.
The action is for negligence by servant against master, Who appeals from a- judgment upon the verdict at Trial Term. The servant worked at one of the paper-cutting machines in-.the defendant’s shop. His duty was to cut paper by a horizontal knife suspended above a table whereon the paper was laid. The machine as furnished by the manufacturer and as originally used by the defendant was worked by. steam. Normally the knife was brought down to cut by two movements of a hand lever worked by the servant, and'when the "lever was released the knife rose to its original place. The version of the servant, an old and experienced workman, is that when he was arranging paper, the knife, without action on his part, came down and severed "his hands. The charge against the-master is'that this fall of the knife was due to faults in the machine caused by changes made therein by the master subsequent to its purchase and some time after its' original use. The master employed an electi’ical machinist to substitute electricity for steam. When steam power was used, there Was a system of loose and tight pulleys so. that the power might be cut off from an individual machine. But the change involved a substitution of an individual" motor, and, inasmuch as such electrical power could be turned on or cut off at will without affecting any other machine, the loose, pulley was dispensed With. And the'former tight and loose pulleys were joined so that both became as one driver, Which was practically a loose pulley or a tight pulley as it was disengaged or engaged *231from the clutch. The plaintiff contends that'such construction and use of the former loose pulley was one of the principal faults in the machine that caused the accident, because the original tight pulley had bearings of phosphor bronze, while those of the original loose pulley were of cast iron. He brought testimony that the friction of cast iron and steel (the material of the shaft) was greater than that of bronze and steel, and that when a driving pulley with bronze bearings would run smoothly and coolly, such pulley with cast iron bearings would heat and burn and eventually would become fast to the shaft or “ frozen ” to it. The theory of the plaintiff was that such condition finally developed in this machine, and that thereupon the .knife “repeated” or was “seized” so that it fell and rose without warning, and of course, without action by the workman upon the hand lever until the power itself was shut _off. The plaintiff laid great stress upon this defect, and his contention was that the master was negligent in furnishing this machine wherein the danger was greatly increased by such use of cast iron bushings or bearings. The .defendant asserted that such use was’ not negligence, and a considerable part of the record consists of this controversy.
The master was required only to furnish such a machine as was reasonably proper and safe, and he was absolved if in this respect he exercised such care as would be exercised by a man of ordinary prudence with an eye to his own safety in seeking such a machine for his personal use, for, as Earl, J., in the case first hereinafter cited, says: “ It is culpable negligence which makes the master liable, not a mere error of judgment.” (Harley v. Buffalo Car Manufacturing Co., 142 N. Y. 31; Marsh v. Chickering, 101 id. 396; Burns v. Old Sterling I. & M. Co., 188 id. 175.) Labatt on Master and Servant (§ 43) writes: “ It may be laid down as an undisputed proposition that, where the injury complained of was caused by an instrumentality or method which, at the time of the accident, was in its normal condition, evidence going to show that such an instrumentality was or was not commonly used under similar circumstances by persons in the same line of business as the defendant is always competent for the purpose of proving that he was or was not in the exercise of due care in adopting or retaining that instrumentality as a part of his plant. Nor is it disputed that, if the evb *232dence is conflicting as to whether such 'machinery is in common and ordinary use, the question of negligence in using the machinery is not one of law, but of fact for the jury.” (See, too, Thomp. Keg. [2d ed.] § 3993.) Although the master originally had bought and set up a machine of standard make, yet as he had caused a third person not the manufacturer to make changes ■ therein without the approval of the latter, the feature of a standard machine purchased from the manufacturer does not appear in this case.
This statement of the master’s general obligation makes it clear that the master on the question of his care was entitled to show usage of cast iron bearings for a like purpose. The master sought to prove that in certain workshops where there was a large number of similar machines, bronze bearings had been replaced by cast iron bearings, but was prevented by the sustaining of. a general objection, to which exception was taken. And' thereafter the master, inquired óf a witness whether a certain manufacturer, said to be the largest in the country, had used any bronze bushings within the "last 10 or'15 years, or whether it had .within that period used any bronze or soft metal bushings in its power presses for the pulleys. . The objection of ineompetency was sustained under exception. The . learned counsel for the plain tiff writes in liis points relative to these rulings: “Assuming for the purpose of the argument that it might have been proper to show the general custom in this respect, it is well settled that that' cannot be done by the proof of one particular instance as Was attempted in this case. It does not appear that the witnesses had any knowledge of the general usage or if they did no attempt was- made to prove the result thereof. Testimony to specific instances does not establish usagé. (Abbott’s Trial Brief on Facts [2d ed.], 598 and cases there cited.) ” Testimony of specific instances merely may not establish'usage. But on the other hand, to quote the language of Vann, J., in Rickerson v. Hartford Fire Ins. Co. (149 N. Y. 316): “ Usage is a matter of fact, not of opinion, and must be shown by those who have observed the method of transacting the particular kind of business as conducted by themselves and others. (Mills v. Hallock, 2 Edw. Ch. 652; Haskins v. Warren, 115 Mass. 514, 535; Chesapeake Bank v. Swain, 29 Md. 483, 498; Garey v. Meagher, 33 Ala. 630; 2 Rice on Ev. § 349.) ” In Mills v. Hallock (2 Edw. Ch. 652) the vice-chancellor *233said : “ A custom must be proved by evidence of facts (and not by mere speculative opinions), by means of witnesses who have had frequent and actual experience of the custom. The testimony of those who speak from report only, and not from particular instances within their own knowledge, if receivable at all, is of no weight: 4 Starkie, 452.” Professor Wigmore, in his Evidence, says (Vol. 1, p. 458, § 379, n. 1): “ Of course, in dividual instances, offered one at a time, are receivable ; the practical question is commonly whether enough have been offered to suffice to go to the jury.” Of course, specific instances must be proved seriatim. After the master was thus checked by the court, he was not required to offer in evidence all of the instances which he could have shown. The defendant was halted in his course of producing testimony of specific instances which might be sufficient ultimately to establish evidence of usage. If the defendant had not been checked non constat that the court could and would have determined that there was such evidence in the case, for there would have been this initial question for the court. If so, then, upon the record in this case, it would have been proper for the court to submit that evidence to the jury as bearing on the question of the master’s due care in using such bearings of cast iron. I hesitate to suggest the quantity of proof of specific instances that would suffice to constitute evidence of usage. There can be no hard and fast rule. Labatt on Master and Servant (§ 53) suggests that the number of instances should be relatively large as compared to the whole number, and I think that it may be said that the testimony of specific instances, in order to constitute evidence of usage, should indicate in this case that the employment of cast iron bearings, subject to like strain was usual and ordinary in machines furnished by masters of ordinary prudence and care for like work. Although the case as presented was rightly submitted to the jury, I think that the error in the exclusion of this testimony requires a reversal of the judgment and the granting of a new trial.
The prevailing opinion thus puts aside my objection to an affirmance of the judgment. Mr, Justice Woodward, for the majority of the court, writes : “ It is probably true that if the defendant had offered to prove by witnesses that a given appliance was in common use, and had undertaken to prove this by showing that a majority of shops and factories were using it, it would be competent to show *234individual instances of its use in all cases where this might be done. The difficulty here is that no such offer was made; there was no suggestion that the defendant intended to prove common use by showing a large number of individual, cases; there was merely an offer to show conditions in two places, neither of which appears to have had the same ..construction as that involved in the case at bar.” It would seem that the learned judge disregards, entirely the statement of the defendant at the time it was qhecked by objection. The record is as follows: The counsel for the defendant on "the redirect examination of his witness asked: “ Q. Fías the Hiehle Company for the past ten or fifteen years used any bronze or soft ■ metal bushings in their power presses for their pulleys ? [Objected to as incompetent. Objection sustained. Exception.] Hr. Bouvier: Upon the question of liability, is it not proper to show the exercise of reasonable care to show that the defendant carried out or complied with a system obtaining in some, of the large and important mechanical companies in this country, on the question/ of reasonable care % The Court: The question here is whether this defendant in this instance and in the use in question exercised reasonable prudence and care. Hr. Bouvier : In the use of a cast iron bearing % ■ The Court: Take the -machine and its necessary apparatus, shafting, pulleys, flywheel and motive power.' Hence I adhere to my ruling. [Exception.] ” It seéms to me that this was a definite statement of the object of the testimony which had just been excluded, namely, not to show merely the isolated practice of the Hiehle Company but to show the practice in some of the large and important mechanical companies in the country, of which that company was one. This was an avowed purpose to show usage, and if evidence thereof may be established by individual instances the defendant plainly declared that such was its intended course. . It is true that the learned counsel did not declare his purpose to show, to quote the language of Hr. Justice Woodward (supra), that “a majority of shops and factories were using it,” but I am not at all clear that he was bound to go so far, in view of the fact that no precedents for this proposition as to “ a majority ” are cited by the learned judge. In fine, the counsel, declared the purpose of the testimony, and the court excluded it upon the proposition itself and not upon any defect in the specific question. And it is hardly correct *235to say .that there was merely an offer to show- conditions in two places as if the purpose of the defendant would have been accomplished if it had been permitted to go thus far; for it appears that it theretofore had shown usage in the Standard Company, had attempted to show it in the Schlagel Company and was attempting to prove it in the Mielile Company when checked by the objection. I think that after the court had been informed of the object of the question and has ruled against the defendant on the principle that in order to preserve the right of review the defendant was not bound to call all the witnesses to specific instances of usage in order to obtain repeated rulings of the court. I am at a loss to find the warrant for1 the statement that “ neither of which appears to have had the same construction as that involved in the case at bar.” The writer cannot mean that it appears that they had a different construction, for there is no evidence to warrant this statement. If he means that it does not appear that they had the same construction, all that is to be said is that as far as the evidence goes it shows that part of the construction under consideration was practically similar; indeed no point as to difference was made by the learned counsel for the respondent at the trial or upon the appeal. For these reasons I think that a new trial should be granted.
Thomas, J., concurred in result, in separate memorandum, in which Jenks, J., concurred.
Thomas, J.:
The machinery involved in the accident is described clearly by Jenks, J. The only ground of negligence upon any pretense imputable to the defendant was a union of a pulley with a cast iron bearing to one with a bronze bearing. The criticism by plaintiff of this device is that the cast iron pulley makes the greater friction, as it revolves on the shaft, and the lubricating oil “ burns and cakes and forms with the particles that are ground off of the cast iron bearing" a cake, and together with the heat which expands the metal the bearing of the pulley becomes fast or frozen to the shaft.” The two pulleys were lashed together and revolved as one pulley, and the alleged danger arose from inequality of friction, so that the cast iron pulley consumed its oil faster than the bronze pulley, and the *236attritions from the bearing hardening in elements of burned oil tended to make it freeze or attach itself to the shaft, which caused the knife to fall and rise. ' Of course, if both pulleys be of iron or there be a single iron pulley, the wear is the same, the consumption of oil and caking is the same, save as I shall later notice a claim of plaintiff. Hence the accusation in one of its aspects fairly is that it was negligent to use a cast iron bearing. How the record teems with evidence that cast iron pulleys are in common and approved use, and it cannot be that the defendant should be held liable for using one. And yet the plaintiff aimed his evidence in a considerable degree against an iron pulley as such. I think his evidence as to the relative effect of use upon an iron and bronze pulley was admissible and probably necessary in order to show, as he contends, that one consumes more oil and'cakes more and is more liable to freeze than the other. But what of it ? This simply means that the .iron pulley requires more oil and more cleaning than the bronze pulley. If it would be prudent to use one iron pulley or two iron pulleys combined, it would be prudent to use an iron and bronze pulley, although there would be inequality of necessary oiling and cleaning. And yet that is- the only question, was the combination a negligent one ? Either was prudent — were both negligent ? The plaintiff points to the fact that" the oiling hole of the iron pulley held a thimbleful, while the receptacle for the bronze pulley held six or seven times more. But we should not be misled. The receptacle for the bronze pulley conveyed the oil also to the flywheel to which the bronze pulley was attached. How it was the duty of the operator, the plaintiff, to clean and to oil the iron pulley as if it were the only pulley. There was no justification for adjusting the care of. his iron pulley to his-care of the bronze pulley, nor should he have allowed the one duty to influence the other. The evidence shows that the pulleys worked safely when properly cared for. At times the knife repeated, and in every instance after cleaning and oiling the trouble-was removed. Unless we are prepared to hold that the jury was justified in holding that it was negligent to use an iron pulley alone, I do not see how the verdict can be sustained, and such a holding would dispute the practical wisdom of those who use such appliances. • But the plaintiff urges that the combination is also negligent because the alignment of the two pul*237leys would not be correct. Southard says that the alignment would not be “ commercially perfect,” but I do not understand that the commercially imperfect alignment was the proximate cause of the accident. The court did not submit specifically to the jury the question whether the combination was negligent, but rather “ Was there a defect in the machine, or in the shaft or pulley.attachments, or in the manner of the belt action oil the pulleys or either of them.” This submission of the question of negligence as to the whole machine and its several named parts was plain error, but there is no exception. I mention it as it shows that the jury was allowed to base the verdict on all and everything, which included the question whether the mere use of an iron pulley was negligent. But the charge becomes material in viewof the rule of evidence discussed by Mr. Justice Jenks. The evidence excluded was intended to show that an important concern had substituted iron for bronze-bearing pulleys, and that another concern had not used. bronze in pulleys. The inquiry whether iron pulleys could be prudently used was relevant to the question the plaintiff brought into the case, and one of the questions that the court by the language above quoted left to the jury. But whether the questions excluded were admissible in that regard need not be determined, inasmuch as in my judgment there was no question for the jury. Therefore, I advise reversal.
Jenks, J., concurred.
Judgment and order affirmed, with costs.